Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 1 of 6


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 9:11 am, Jul 20, 2020
Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 2 of 6
Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 3 of 6
Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 4 of 6
Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 5 of 6
Case 2:16-cr-00012-LGW-BWC Document 1004 Filed 07/20/20 Page 6 of 6
